                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:18-CR-0337
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
RAMIRO OLIVARES-VELASQUEZ,                 :
                                           :
                          Defendant        :



                                       ORDER

      The court finds that the Defendant is acting voluntarily and not as a result of

force or threats or promises, that he understands his rights and consequences of his

plea and that he voluntarily waives his right to trial. The court finds that the plea

has a basis in fact. The court accepts defendant’s plea of Guilty to the Indictment.

Upon consideration of the pretrial services report and sentencing recommendation

prepared by the United States Probation Office, and at the request of counsel, it is

hereby ORDERED that this case shall proceed to sentencing immediately.


                                               /S/ CHRISTOPHER C. CONNER
Dated: November 28, 2018                       Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
